Citation Nr: 0831585	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from November 1975 to November 
1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Documents written in Spanish have been translated into 
English for the record.

In July 2006, the veteran submitted a statement asking to be 
considered for "a 100 % S/C for [his] condition of herniated 
disks, post operative aggravated lumbar condition and 
radiculopathy" in addition to a "nervous condition."  The 
Board construes this as a claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for a low back disability.  This issue, 
however, is not currently developed or certified for 
appellate review. Accordingly, it is referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder shows that further development 
is necessary.  In an August 2005 statement, the veteran 
indicated that he had been treated for his back disability at 
a VA medical facility (VAMC) in Miami, Florida after his 
separation from service in November 1978.  The claims folder 
indicates that the veteran relocated to Puerto Rico in 
September 1982.  The earliest evidence of post-service 
treatment in the claims folder are private records from a 
doctor in Puerto Rico dated in April 1988.  There are no 
treatment records from the period of November 1978 through 
September 1982, and there is no indication that the RO 
attempted to obtain records from the Miami VAMC.  In 
development of the current claim, the veteran underwent a VA 
examination of his spine in June 2005.  The examiner's 
conclusion that the veteran's back disability is not related 
to any in-service injury is based largely on the lack of 
evidence of post-service treatment until many years after 
service.  Therefore, evidence of any treatment the veteran 
may have received prior to 1988 is essential to the 
adjudication of his claim. On remand, an attempt should be 
made to obtain these reports.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Miami, Florida, and 
request all records pertaining to the 
veteran for the period from November 1978 to 
September 1982.  If no records are found, 
this should be noted in the claims file.

2.	If any records are located, they should be 
associated with the claims file.  If, and 
only if, any new records have been 
associated with the file, the file should be 
forwarded to an appropriate VA examiner to 
determine the likely etiology of the 
veteran's claimed back disability.  After 
reviewing the complete record, the examiner 
must answer the following:

Is it at least as likely as not that any 
currently diagnosed low back disability is 
causally or etiologically related to 
service, to include the muscle strain 
injuries noted in his service medical 
records?  A complete rationale should be 
provided for any opinion expressed.

3.  After completion of the foregoing, review 
the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




